UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 18 February, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 18th February 2011 Allied Irish Banks, p.l.c. Polish regulatory approval of the BZWBK disposal DUBLIN, Ireland, Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] announced on 10 September 2010 that it had agreed to sell its Polish interests to Banco Santander S.A. ("Santander") subject to obtaining certain regulatory approvals. The Polish securities regulator - Polish Financial Supervision Authority ("PFSA") or Komisja Nadzoru Finansowego ("KNF") today announced that it has approved the BZWBK tender offer by Santander. As announced on 7th February 2011, we expect that transaction will be completed on 1st April 2011. - ENDS - For further information, please contact: Alan Kelly Catherine Burke General Manager, Corporate Services Head of Corporate Relations and Communications AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6413894 email: alan.j.kelly@aib.ie email: catherine.e.burke@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 18 February, 2011 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
